DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 19 October 2022 has been entered. Claim(s) 1-7 is/are pending in this application and examined herein. Claim(s) 1 and 4-6 are amended. Claim(s) 7 is new.
The rejections under 35 USC 112(b) to claim 1 as ambiguous are withdrawn in view of the amendments to claim(s) 1.
The rejections under 35 USC 112(b) to claims 4-6 as lacking antecedent basis are withdrawn in view of the amendments to claim(s) 4-6.
The objections to claims 1 and 4-6 are withdrawn in view of the amendments to claims 1 and 4-6.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 November 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "disposing the absorbed Hg" in step (D).  There is insufficient antecedent basis for this limitation in the claim, as while there is prior mention of Hg (2+) absorbed onto activated carbon in step (C) of the claim, there is no prior mention of absorbed Hg, making unclear if Hg (2+) is disposed, if Hg (2+) is converted to Hg somehow and disposed, or if separate neutral Hg is disposed from the activated carbon unrelated to the Hg(2+) ion. Correction is required. Claims 2-7 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO 2017043668 A1), in view of Mercury in Zinc Deposits, further in view of Krey (EP 0319740 A1, machine translation), further in view of Manabe et al. (US-20100018349-A1), further in view of Webster et al (US 6838504 B1), and further in view of Baker et al (US 3476552 A).
Regarding claim 1, Sato teaches a method for leaching copper from copper sulfide ore (Title), where copper sulfide ore is leached with a sulfuric acid solution containing ions of iodide and iron (III) to produce a first solution (providing copper ore, treating the copper ore to leach Cu, with use of solution containing iodide ions and Fe (3+); [0001, 0008,0011]). Sato further teaches the post-leaching solution contains Cu and Fe (3+) as ions (post-leaching solution containing Fe(3+) and Cu ions; [0007], Fig. 6). Sato further teaches the iodide is used catalytically during the leaching of copper [0014-0016] and the first solution produced from leaching is treated with activated carbon to separate iodine, producing a second solution (treating post-leaching solution with activated carbon to absorb the iodide ions; [0019]). The Examiner notes that as Sato teaches the presence of iodide ions in the solution prior to leaching, that iodide ions participate in the leaching reaction only catalytically and are not overall consumed, and are recovered from the solution after leaching by adsorption, one of ordinary skill would recognize that iodide ions must also be present in the solution after leaching, reading on post-leaching solution containing iodide ions. Sato further teaches that that copper is recovered from solution by electrowinning (method for recovering Cu from copper ore; [0022, 0041, 0046]). Sato is silent to the presence of Hg in the copper ore, leaching of Hg into the solution of iodide and Fe (3+) ions, and wherein Hg is adsorbed by the activated carbon treatment.
Sato teaches the treated ore to be a copper sulfide, primarily chalcopyrite or enargite [0007].
Mercury in Zinc Deposits teaches chalcopyrites to normally contain 0.1-40 ppm of Hg (pg. 905, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the chalcopyrite ore treated by Sato contains 0.1-40 ppm Hg as Mercury in Zinc Deposits teaches chalcopyrite to normally contain 0.1-40 ppm of Hg. 
Mercury in Zinc Deposits teaches 0.1-40 ppm of Hg. This overlaps the claimed range of 0.2 ppm or more. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Sato teaches leaching copper from copper sulfide ore is leached with a sulfuric acid solution containing ions of iodide and iron (III), but is silent to wherein Hg is leached into the solution.
Krey teaches a detoxication process for waste waters containing elementary mercury (Title), where iron or iodide are used to catalyze the dissolution of mercury [0007,0010], where both iron (II) or iron (III) may be used [0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Fe (3+) and iodide solution of Sato leach mercury present in chalcophile ores, as Krey teaches iodide and Fe (III) catalyze the dissolution of mercury in aqueous solutions. 
Sato teaches the leaching copper from copper sulfide ore with a sulfuric acid solution, but does not teach the pH of the leaching solution.
Manabe teaches a method of leaching copper sulfide ore with the use of iodine (Title) from ores such as chalcopyrite or enargite using a solution of sulfuric acid, iodide ions, and ferric ions (Abstract). Manabe teaches performing the leaching at pH 1.8 [0036] and 1.5 [0053,0068,0083] (wherein the pH of the solution is 2.5 or less).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pH of 1.5 or 1.8 as taught by Manabe in the leaching process of Sato as pH values of 1.5 and 1.8 leach chalcopyrite and enargite ores effectively with a sulfuric acid/iodide/ferric ion leach solution. Manabe and Sato are analogous as both are directed to processes for leaching chalcopyrite or enargite using a solution of sulfuric acid, iodide ions, and ferric ions.
Sato teaches the first solution after leaching is treated with activated carbon to separate iodine, but is silent to wherein Hg is adsorbed by the activated carbon treatment.
Webster teaches integrated fixation systems (Title) capable of reacting with solubilized metals to form less soluble metal compounds (Abstract), the fixation system containing a polymeric matrix comprising a fixation reagent capable of reacting with a soluble metal to form a fixed metal compound that is less soluble than the soluble metal (Col. 4 lines 52-58), where the soluble metal may be selected from a group including mercury (Col. 5 lines 29-37). Webster further teaches various sorbents may also be used as fixation reagents, including activated carbon (treating post-leaching solution with activated carbon; Col. 12 line 65 – Col. 13 line 11), and that activated carbon absorbs heavy metals (to absorb Hg; Col. 20 lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the activated carbon treatment of modified Sato would absorb the Hg present in the post-leaching solution, as Webster teaches activated carbon absorbs solubilized Hg. 
Modified Sato teaches the adsorption of mercury onto activated carbon, but does not teach disposing Hg from the activated carbon.
Baker teaches a process of recovering mercury from a solution using activated carbon, (Col. 1 lines 16-20), and the mercury is recovered from the activated carbon by heating the pregnant or mercury enriched carbon in a retort, in the absence of oxygen, at a temperature sufficiently high to volatilize the mercury, after which the mercury is then condensed to its liquid state, and the carbon is then suitable for re-use to adsorb more mercury (disposing Hg from the activated carbon; Col. 3 lines 1-7). Baker further teaches the reactivation of activated carbon by the mere process of removing the mercury renders the net cost of activated carbon low (Col. 3 lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the Hg-containing activated carbon of modified Sato as taught by Baker in order to recover mercury and make the activated carbon suitable for adsorbing additional mercury, thereby reusing the activated carbon and reducing the need for additional activated carbon to be used by the process, improving process economics. 
Regarding claim 2, Sato teaches iodine adsorbed on the activated carbon and separated from the solution was desorbed using a sulfurous acid solution and re-used as iodide ions (treating the activated carbon with sulfurous acid; [0032]).
Regarding claim 3, Sato teaches iodine adsorbed on the activated carbon is recovered and recycled by chemical treatment, heat treatment, combustion treatment and so on, and the used activated carbon is recycled by chemical treatment or heat treatment as well [0020], where one of ordinary skill would recognize the recycling of activated carbon is performed after the removal of iodine adsorbed on the activated carbon so as to recover iodine and simplify the recycling of activated carbon.
Regarding claims 4-6, Sato teaches copper is leached by the leaching solution comprising iodide and iron (III) ions [0008], producing copper ions (obtaining the post-leaching solution containing Cu ions; [0015]). Sato further teaches an exemplary process in Fig. 1 where copper ions are separated by solvent extraction from the second solution in which the concentration of iodine is lowered in step S12, where the separated copper may be recovered in step S15 by applying a conventional technique such as electrowinning (recovering copper ions from the post leaching solution via solvent extraction and producing electrolytic copper from the recovered copper ions by electrowinning; [0022]).
Regarding claim 7, Sato teaches sulfuric acid solution containing ions of iodide and iron (III) (consisting of… sulfuric acid; [0001, 0008, 0011]), where iodide is provided as for example, sodium iodide, potassium iodide, ammonium iodide, and hydrogen iodide (at least one of a source of iodide ions selected from the group consisting of sodium iodide, potassium iodide, ammonium iodide and hydrogen iodide; [0016]). Sato teaches ferric sulfate (iron (III) sulfate) is used to supply ferric ions (at least one of a source of Fe (III) ions selected from the group consisting of iron (III) sulfate; [0035, 0042, 0046]). The Examiner notes as Sato does not teach any other component to be in the leaching solution prior to contacting with the copper ore besides sulfuric acid, iodide, and iron (III), Sato reads on a solution consisting of a source of Fe(III) ions, a source of iodide ions, and sulfuric acid.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Mercury in Zinc Deposits, further in view of Manabe, further in view of Reynier et al. (Uranium, Cesium, and Mercury Leaching and Recovery from Cemented Radioactive Wastes in Sulfuric Acid and Iodide Media), further in view of Webster, and further in view of Baker.
Regarding claim 1, Sato teaches a method for leaching copper from copper sulfide ore (Title), where copper sulfide ore is leached with a sulfuric acid solution containing ions of iodide and iron (III) to produce a first solution (providing copper ore, treating the copper ore to leach Cu, with use of solution containing iodide ions and Fe (3+); [0001, 0008,0011]). Sato further teaches the post-leaching solution contains Cu and Fe (3+) as ions (post-leaching solution containing Fe(3+) and Cu ions; [0007], Fig. 6). Sato further teaches the iodide is used catalytically during the leaching of copper [0014-0016] and the first solution produced from leaching is treated with activated carbon to separate iodine, producing a second solution (treating post-leaching solution with activated carbon to absorb the iodide ions; [0019]). The Examiner notes that as Sato teaches the presence of iodide ions in the solution prior to leaching, that iodide ions participate in the leaching reaction only catalytically and are not overall consumed, and are recovered from the solution after leaching by adsorption, one of ordinary skill would recognize that iodide ions must also be present in the solution after leaching, reading on post-leaching solution containing iodide ions. Sato further teaches that that copper is recovered from solution by electrowinning (method for recovering Cu from copper ore; [0022, 0041, 0046]). Sato is silent to the presence of Hg in the copper ore, leaching of Hg into the solution of iodide and Fe (3+) ions, and wherein Hg is adsorbed by the activated carbon treatment.
Sato teaches the treated ore to be a copper sulfide, primarily chalcopyrite or enargite [0007].
Mercury in Zinc Deposits teaches chalcopyrites to normally contain 0.1-40 ppm of Hg (pg. 905, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the chalcopyrite ore treated by Sato contains 0.1-40 ppm Hg as Mercury in Zinc Deposits teaches chalcopyrite to normally contain 0.1-40 ppm of Hg. 
Mercury in Zinc Deposits teaches 0.1-40 ppm of Hg. This overlaps the claimed range of 0.2 ppm or more. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Sato teaches the leaching copper from copper sulfide ore with a sulfuric acid solution, but does not teach the pH of the leaching solution.
Manabe teaches a method of leaching copper sulfide ore with the use of iodine (Title) from ores such as chalcopyrite or enargite using a solution of sulfuric acid, iodide ions, and ferric ions (Abstract). Manabe teaches performing the leaching at pH 1.8 [0036] and 1.5 [0053,0068,0083] (wherein the pH of the solution is 2.5 or less).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pH of 1.5 or 1.8 as taught by Manabe in the leaching process of Sato as pH values of 1.5 and 1.8 leach chalcopyrite and enargite ores effectively with a sulfuric acid/iodide/ferric ion leach solution. Manabe and Sato are analogous as both are directed to processes for leaching chalcopyrite or enargite using a solution of sulfuric acid, iodide ions, and ferric ions.
Modified Sato teaches leaching copper from copper sulfide ore is leached with a sulfuric acid solution containing ions of iodide and iron (III) at a pH of 1.5 or 1.8, but is silent to wherein Hg is leached into the solution.
Modified Sato teaches leaching copper from copper sulfide ore is leached with a sulfuric acid solution containing ions of iodide and iron (III), but is silent to wherein Hg is leached into the solution.
Reynier teaches a uranium, cesium, and mercury leaching and recovery from cemented radioactive wastes in sulfuric acid and iodide media (Title), where a surrogate radioactive cemented waste comprising 6622 ppm Hg (§2.1, Table I), and leaches Hg with sulfuric acid and potassium iodide solution (§3.2, Fig. 4) at a pH of about 2.0 (§3.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the sulfuric acid solution containing ions of iodide and iron (III) at a pH of 1.5/1.8 of modified Sato would also leach Hg in the chalcopyrite as Reynier teaches a sulfuric acid and iodide solution at a similar pH of 2.0 leaches Hg. 
Sato teaches the first solution after leaching is treated with activated carbon to separate iodine, but is silent to wherein Hg is adsorbed by the activated carbon treatment.
Webster teaches integrated fixation systems (Title) capable of reacting with solubilized metals to form less soluble metal compounds (Abstract), the fixation system containing a polymeric matrix comprising a fixation reagent capable of reacting with a soluble metal to form a fixed metal compound that is less soluble than the soluble metal (Col. 4 lines 52-58), where the soluble metal may be selected from a group including mercury (Col. 5 lines 29-37). Webster further teaches various sorbents may also be used as fixation reagents, including activated carbon (treating post-leaching solution with activated carbon; Col. 12 line 65 – Col. 13 line 11), and that activated carbon absorbs heavy metals (to absorb Hg; Col. 20 lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the activated carbon treatment of modified Sato would absorb the Hg present in the post-leaching solution, as Webster teaches activated carbon absorbs solubilized Hg. 
Modified Sato teaches the adsorption of mercury onto activated carbon, but does not teach disposing Hg from the activated carbon.
Baker teaches a process of recovering mercury from a solution using activated carbon, (Col. 1 lines 16-20), and the mercury is recovered from the activated carbon by heating the pregnant or mercury enriched carbon in a retort, in the absence of oxygen, at a temperature sufficiently high to volatilize the mercury, after which the mercury is then condensed to its liquid state, and the carbon is then suitable for re-use to adsorb more mercury (disposing Hg from the activated carbon; Col. 3 lines 1-7). Baker further teaches the reactivation of activated carbon by the mere process of removing the mercury renders the net cost of activated carbon low (Col. 3 lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the Hg-containing activated carbon of modified Sato as taught by Baker in order to recover mercury and make the activated carbon suitable for adsorbing additional mercury, thereby reusing the activated carbon and reducing the need for additional activated carbon to be used by the process, improving process economics. 
Regarding claim 2, Sato teaches iodine adsorbed on the activated carbon and separated from the solution was desorbed using a sulfurous acid solution and re-used as iodide ions (treating the activated carbon with sulfurous acid; [0032]).
Regarding claim 3, Sato teaches iodine adsorbed on the activated carbon is recovered and recycled by chemical treatment, heat treatment, combustion treatment and so on, and the used activated carbon is recycled by chemical treatment or heat treatment as well [0020], where one of ordinary skill would recognize the recycling of activated carbon is performed after the removal of iodine adsorbed on the activated carbon so as to recover iodine and simplify the recycling of activated carbon.
Regarding claims 4-6, Sato teaches copper is leached by the leaching solution comprising iodide and iron (III) ions [0008], producing copper ions (obtaining the post-leaching solution containing Cu ions; [0015]). Sato further teaches an exemplary process in Fig. 1 where copper ions are separated by solvent extraction from the second solution in which the concentration of iodine is lowered in step S12, where the separated copper may be recovered in step S15 by applying a conventional technique such as electrowinning (recovering copper ions from the post leaching solution via solvent extraction and producing electrolytic copper from the recovered copper ions by electrowinning; [0022]).
Regarding claim 7, Sato teaches sulfuric acid solution containing ions of iodide and iron (III) (consisting of… sulfuric acid; [0001, 0008, 0011]), where iodide is provided as for example, sodium iodide, potassium iodide, ammonium iodide, and hydrogen iodide (at least one of a source of iodide ions selected from the group consisting of sodium iodide, potassium iodide, ammonium iodide and hydrogen iodide; [0016]). Sato teaches ferric sulfate (iron (III) sulfate) is used to supply ferric ions (at least one of a source of Fe (III) ions selected from the group consisting of iron (III) sulfate; [0035, 0042, 0046]). The Examiner notes as Sato does not teach any other component to be in the leaching solution prior to contacting with the copper ore besides sulfuric acid, iodide, and iron (III), Sato reads on a solution consisting of a source of Fe(III) ions, a source of iodide ions, and sulfuric acid.

Response to Arguments
Applicant's arguments filed 19 October 2022 have been fully considered with the following effect:
Regarding Applicant’s argument that Sato in view of other art does not teach using a pH of 2.5 or less, the Examiner agrees. Therefore, the rejection of claim(s) 1-6 over Sato (WO 2017043668 A1), in view of Mercury in Zinc Deposits, further in view of Krey (EP 0319740 A1, machine translation), further in view of Webster et al (US 6838504 B1), and further in view of Baker et al (US 3476552 A) are withdrawn. The Examiner notes that these claims are now rejected under an updated ground of rejection as necessitated by amendment further in view of Manabe et al. (US-20100018349-A1).
Regarding Applicant’s argument that Sato in view of Krey does not render obvious to one of ordinary skill in the art that the Fe (3+) and iodide solution of Sato leaches mercury present in chalcophile ores, the Examiner respectfully disagrees. While Krey teaches that the pH for oxidizing Hg from ore is from 5-10, the Examiner notes that the range taught by Krey includes both basic (pH 7-10) and acidic (pH 5-7) conditions, and is specific to performing oxidative dissolution of Hg using H2O2. The Examiner notes Krey does not teach the ability of ferric and iodide ions to catalyze oxidative dissolution to be based on pH, and even with H2O2 teaches catalyzation of the dissolution under both basic and acidic conditions, and therefore one of ordinary skill would expect the iodide and ferric ions to catalyze oxidative dissolution at any pH. 
Regarding Applicant’s argument that newly added claim 7 excludes the use of H2O2, the Examiner notes that Sato in view of Krey is not modified to incorporate the H2O2 oxidation of Krey, rather Krey is relied upon to evidence the ability of ferric and iodide ions to catalyze the oxidative dissolution of Hg. The Examiner notes that as sulfuric acid and H2O2 are known strong oxidizing agents, sulfuric acid in combination with ferric and iodide ions as taught by Sato would be expected to have the same effect as the H2O2 and ferric and iodide ion solution of Krey.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733